                         IN THE UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF ARKANSAS
                                 HOT SPRINGS DIVISION


HARRY KEITH MILLER                                                                     PLAINTIFF

v.                                   Case No. 6:19-cv-6083

NURSE PAUL ROBERTSON,
DR. DANIEL, and DR. LARRY DAVIS                                                     DEFENDANTS

                                             ORDER

       Before the Court is the Report and Recommendation filed March 23, 2020, by the

Honorable Mark E. Ford, United States Magistrate Judge for the Western District of Arkansas.

ECF No. 38. Judge Ford recommends that Plaintiff’s complaint be dismissed without prejudice

for failure to comply with the Court’s local rules and orders and failure to prosecute this case.

       No party has filed objections to the Report and Recommendation, and the time to object

has passed.    See 28 U.S.C. § 636(b)(1).         Therefore, the Court adopts the Report and

Recommendation (ECF No. 25) in toto. Accordingly, the Court finds that Plaintiff’s complaint

should be and hereby is DISMISSED WITHOUT PREJUDICE.

       IT IS SO ORDERED, this 14th day of April, 2020.


                                                              /s/ Susan O. Hickey
                                                              Susan O. Hickey
                                                              Chief United States District Judge
